                                                                                                       E-FILED
                                                                 Tuesday, 10 September, 2019 09:25:07 AM
                                                                              Clerk, U.S. District Court, ILCD

                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
______________________________________________________________________________

NANCY M.,                                            )
                                                     )
                       Plaintiff,                    )
        v.                                           )       Case No. 18-CV-2230
                                                     )
ANDREW SAUL, Commissioner of Social                  )
Security,                                            )
                                                     )
                       Defendant.                    )

                                             ORDER

        A Report and Recommendation (#16) was filed by Magistrate Judge Eric I. Long in the

above cause on August 21, 2019. On September 9, 2019, Plaintiff, Nancy M., filed her Objection

to Report and Recommendation (#17). Following this court’s careful de novo review of the

Magistrate Judge’s reasoning and Plaintiff’s Objection, this court agrees with and accepts the

Magistrate Judge’s Report and Recommendation (#16). This court agrees that Defendant’s Motion

for Summary Judgment (#15) should be GRANTED and Plaintiff’s Motion for Summary Judgment

(#14) should be DENIED.



        IT IS THEREFORE ORDERED THAT:

        (1) The clerk is directed to substitute Andrew Saul for Nancy Berryhill as Defendant in this

case.

        (2) The Report and Recommendation (#16) is accepted by this court.

        (3) Defendant’s Motion for Summary Judgment (#15) is GRANTED and Plaintiff’s Motion

for Summary Judgment (#14) is DENIED.

        (4) This case is terminated.
ENTERED this 10th day of September, 2019.


          s/ COLIN S. BRUCE
         U.S. DISTRICT JUDGE
